Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as December 6, 2018, the date of the earliest priority application (India 2018-21046208).
The claims filed March 3, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 4-6, 16, 17, 20, & 21
1 & 3
Cancelled:
2
none
Withdrawn:
none
none
Added:
none
none

Claims 1 and 3-22 are currently pending.

No claims have been withdrawn.
Claims 1 and 3-22 are currently outstanding and subject to examination.
This is a non-final action and is the third action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 3, 2021 has been entered.

Special Definitions for Claim Language-MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-22 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0074261 of Burek et al. (Burek) in view of U.S. Patent Application Publication No. 2018/0031792 of Risch et al. (Risch) and U.S. Patent Application Publication No. 2004/0146255 of Ishikawa et al. (Ishikawa).
WITH RESPECT TO CLAIM 1, Burek discloses a rollable optical fiber ribbon (¶¶ 2, 3) comprising:

wherein each of the plurality of optical fibers is placed adjacent to other optical fiber of the plurality of optical fibers (per above); and
a matrix material (¶ 26, Figs. 1 and 2, "Matrix material 22 adheres pairs of adjacent optical fibers 12 together.") covering the plurality of optical fibers to provide flexibility to the rollable optical fiber ribbon (matrix material 22 must be flexible to provide rollability for intermittent disposing and such flexibility is not seen as lost for continuous disposing),
wherein the rollable optical fiber ribbon is corrugated (per Figs. 1 and 2 which show alternating ridges and grooves) from a first side and a second side to enable rolling of the rollable optical fiber ribbon in circular fashion .
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Burek as set forth above as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed 
Below, this analysis is referred to as “same product/same features”. Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Burek as set forth above does not disclose:
wherein the matrix material is made of curable UV acrylate having degree of cure of 0.5,
Risch discloses a flexible optical-fiber ribbon that includes (¶ 34):
conventional UV-curable acrylates for ribbon matrix materials.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to conventional UV-curable acrylates for ribbon matrix materials along the lines of Risch in a system according to Burek as set forth above in order to provide ribbon matrix materials from known industry standards. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a rollable optical fiber ribbon cable) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Ishikawa discloses an optical fiber ribbon and optical fiber cable using the same 
ultraviolet ray curable acrylate resins (¶ 7); and
half-curing a thermosetting resin (¶ 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to half-cure resins, including ultraviolet ray curable acrylate resins, along the lines of Ishikawa in a system according to Burek in view of Risch as set forth above in order to provide desired acrylate characteristics/features. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical fiber ribbon cable) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
wherein the matrix material is made of curable UV acrylate having degree of cure of 0.5,
WITH RESPECT TO CLAIM 3, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, including one wherein
wherein each of the plurality of optical fibers is spaced at a pitch in a range of about 250 microns to 255 microns.

Burek as set forth above does not disclose:
each of the plurality of optical fibers has a diameter of about 210 ± 5 micron.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 200 µm diameter optical fibers along the lines of Burek in a system according to Burek as set forth above in order to increase fiber packing density without increasing cable size or to use other optical fiber industry standards. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a rollable optical fiber ribbon cable) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Additionally, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP § 2144.04(IV).

WITH RESPECT TO CLAIM 4, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, but not one wherein
the matrix material is made of curable UV acrylate having elongation of about 55% and tensile strength of about 15 mega Pascal.
Same product/same features.
WITH RESPECT TO CLAIM 5, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, but not one wherein
the matrix material is made of curable UV acrylate having secant modulus of about 49 mega Pascal at 2.5 % strain,
wherein the matrix material made of curable UV acrylate in the form of 250 micro meter film coating absorbs 3.0 % water when immersed in water for 24 hours,
wherein cured coating of the curable UV acrylate of the matrix material has glass transition temperature of about -18 degree Celsius at 1000 mega Pascal,
wherein the cured coating of the curable UV acrylate of the matrix material has glass transition temperature of about -28 degree Celsius at 100 mega Pascal.
Same product/same features.
WITH RESPECT TO CLAIM 6, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, but not one wherein
the matrix material made of curable UV acrylate in liquid form has a viscosity 
wherein the matrix material made of the curable UV acrylate in the liquid form has density of 1110 kilogram per cubic meter at 23 degree Celsius.
Same product/same features.
WITH RESPECT TO CLAIM 7, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, including one wherein
the rollable optical fiber ribbon has a height in a range of about 250 microns to 300 microns.
The height of the rollable optical fiber ribbon in Burek is same as the diameter of the optical fibers which is generally 250µm plus or minus.
WITH RESPECT TO CLAIM 8, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, but not one wherein
the rollable optical fiber ribbon has width of about 720 micro meter corresponding to 2 optical fibers,
wherein the rollable optical fiber ribbon has width of about 1220 micro meter corresponding to 4 optical fibers,
wherein the rollable optical fiber ribbon has width of about 1648 micro meter corresponding to 6 optical fibers,
wherein the rollable optical fiber ribbon has width of about 2172 micro meter corresponding to 8 optical fibers,
wherein the rollable optical fiber ribbon has width of about 3220 micro meter corresponding to 12 optical fibers.
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP § 2144.04(IV).
As the scope of claim 8 departs from that of claim 1 only with regards to the relative dimensions, the claimed device is not patentably distinct from the prior art device of Burek as set forth above.
Below, this analysis is referred to as “relative size”.
WITH RESPECT TO CLAIM 9, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, but not one wherein
each of the plurality of optical fibers is placed by a distance in a range of about 35 microns to 50 microns from each other.
Burek, ¶ 5 provides:
It is possible to produce a rollable ribbon cable comprising 200 µm diameter fiber at a pitch of 200 µm. Such a ribbon cable thus has a 50 µm free space between each adjacent pair of optical fibers. To provide rollability, the matrix material is intermittently distributed along the fibers. Such distribution of matrix material allows an undesirable amount of lateral play or movement in the fibers, which may hamper aligning the ribbon cable in the 250 µm pitch grooves of the mass fusion splicer.
While the "undesirable amount of lateral play or movement in the fibers" indicates 
WITH RESPECT TO CLAIM 10, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, including one wherein
the corrugation on the first side and the second side of the rollable optical fiber ribbon enables the rolling of the rollable optical fiber ribbon in clockwise direction and in anti-clock wise direction.
Same product/same features.
WITH RESPECT TO CLAIM 11, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, including one wherein
the rollable optical fiber ribbon comprises a number of optical fibers in a range of about 4 to 12.
Burek, Fig. 5 on the left, second optical fiber ribbon cable 34.
WITH RESPECT TO CLAIM 12, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, including one wherein
the pitch is defined as a distance between centres of two adjacent fibers of the plurality of optical fibers,
wherein the pitch in the range of about 250 microns to 255 microns in the rollable optical fiber ribbon enables quick splicing of the rollable optical fiber ribbon.

WITH RESPECT TO CLAIM 13, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, but not one wherein
the matrix material is applied throughout the plurality of optical fibers to restrict the movement of fibers during splicing operations.
Same product/same features.
WITH RESPECT TO CLAIM 14, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, but not one wherein
the rollable optical fiber ribbon facilitates mass fusion splicing operation along with reduction in cable diameter.
Same product/same features.
WITH RESPECT TO CLAIM 15, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 1, but not one wherein
the pitch in the range of about 250 microns to 255 microns enables the rollable optical fiber ribbon to be used for splicers.
Same product/same features.
WITH RESPECT TO CLAIM 16, Burek in view of Risch and Ishikawa as set forth above discloses a rollable optical fiber ribbon (Burek, ¶¶ 2, 3 and also claim 1) comprising:
a plurality of optical fibers positioned along a longitudinal axis of the rollable optical fiber ribbon (¶ 3, "A common type of rollable optical fiber ribbon cable comprises optical fibers that are each 250 µm (micrometers or "microns") in diameter, spaced at a pitch (i.e., distance between the centers of adjacent fibers) of 250 µm"),

wherein each of the plurality of optical fibers with a diameter of about 210 ± 5 (claim 3, above) is spaced at a pitch in a range of about 250 microns to 255 microns (per above); and
a matrix material covering the plurality of optical fibers to provide flexibility to the rollable optical fiber ribbon (per claim 1),
wherein the matrix material is made of curable UV acrylate (Risch per claim 1, above) having degree of cure of 0.5 (Ishikawa per claim 1, above),
wherein the matrix material has elongation of about 55 % and tensile strength of about 15 mega Pascal (same product/same features),
wherein the rollable optical fiber ribbon is corrugated from a first side and a second side to enable rolling of the rollable optical fiber ribbon in circular fashion (per claim 1 and the configuration as set forth above),
wherein the rollable optical fiber ribbon facilitates mass fusion splicing operation along with reduction in cable diameter (same product/same features),
wherein the pitch in the range of about 250 microns to 255 microns enables the rollable optical fiber ribbon to be used for splicers (same product/same features).
WITH RESPECT TO CLAIM 17, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 16, but not one wherein

. wherein the matrix material of the curable UV acrylate in the form of 250 micro meter film coating absorbs 3.0 % water when immersed in water for 24 hours,
wherein cured coating of the curable UV acrylate of the matrix material has glass transition temperature of about -18 degree Celsius at 1000 mega Pascal,
wherein the cured coating of the matrix material of the curable UV acrylate has glass transition temperature of about -28 degree Celsius at 100 mega Pascal.
Same product/same features.
WITH RESPECT TO CLAIM 18, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 16, including one where
the rollable optical fiber ribbon has a height in a range of about 250 microns to 300 microns.
The height of the rollable optical fiber ribbon in Burek is same as the diameter of the optical fibers which is generally 250µm plus or minus.
WITH RESPECT TO CLAIM 19, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 16, but not one wherein
the rollable optical fiber ribbon has width of about 720 micro meter 
wherein the rollable optical fiber ribbon has width of about 1220 micro meter corresponding to 4 optical fibers,
wherein the rollable optical fiber ribbon has width of about 1648 micro meter corresponding to 6 optical fibers,
wherein the rollable optical fiber ribbon has width of about 2172 micro meter corresponding to 8 optical fibers,
wherein the rollable optical fiber ribbon has width of about 3220 micro meter corresponding to 12 optical fibers.
Relative size per claim 8, above.
WITH RESPECT TO CLAIM 20, Burek in view of Risch and Ishikawa as set forth above discloses a rollable optical fiber ribbon (Burek, ¶¶ 2, 3 and also claim 1) comprising:
a plurality of optical fibers positioned along a longitudinal axis of the rollable optical fiber ribbon (¶ 3, "A common type of rollable optical fiber ribbon cable comprises optical fibers that are each 250 µm (micrometers or "microns") in diameter, spaced at a pitch (i.e., distance between the centers of adjacent fibers) of 250 µm"),
wherein each of the plurality of optical fibers is placed adjacent to other optical fiber of the plurality of optical fibers (per above),
wherein each of the plurality of optical fibers with a diameter of about 210 ± 5 (claim 3, above) is spaced at a pitch in a range of about 250 microns to 255 microns (per above); and
a matrix material covering the plurality of optical fibers to provide flexibility to 
wherein the matrix material is made of curable UV acrylate (Risch per claim 1, above),
wherein the matrix material of the curable UV acrylate has elongation of about 55 % and tensile strength of about 15 mega Pascal (same product/same features),
wherein the matrix material of the curable UV acrylate has secant modulus of about 49 mega Pascal at 2.5 % strain (same product/same features),
wherein the matrix material of the curable UV acrylate has degree of cure of 0.5 (Ishikawa per claim 1, above), wherein the rollable optical fiber ribbon is corrugated from a first side and a second side to enable rolling of the rollable optical fiber ribbon in circular fashion (same product/same features; corrugation arises from the configuration in Burek in view of Risch and Ishikawa, see claim 1 above),
wherein the rollable optical fiber ribbon has a height in a range of about 250 microns to 300 microns (see claim 18, above. The height of the rollable optical fiber ribbon in Burek is same as the diameter of the optical fibers which is generally 250µm plus or minus.),
wherein the rollable optical fiber ribbon facilitates mass fusion splicing operation along with reduction in cable diameter (same product/same features),
wherein the pitch in the range of more than 250 microns to 255 microns enables the rollable optical fiber ribbon to be used for splicers (same product/same 
WITH RESPECT TO CLAIM 21, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 20, but not one wherein
the matrix material of the curable UV acrylate in the form of 250 micro meter film coating absorbs 3.0 % water when immersed in water for 24 hours,
herein cured coating of the curable UV acrylate of the matrix material has glass transition temperature of about -18 degree Celsius at 1000 mega Pascal,
wherein the cured coating of the curable UV acrylate of the matrix material has glass transition temperature of about -28 degree Celsius at 100 mega Pascal.
Same product/same features.
WITH RESPECT TO CLAIM 22, Burek in view of Risch and Ishikawa as set forth above discloses the rollable optical fiber ribbon as claimed in claim 20, but not one wherein
the rollable optical fiber ribbon has width of about 720 micro meter corresponding to 2 optical fibers,
wherein the rollable optical fiber ribbon has width of about 1220 micro meter corresponding to 4 optical fibers,
wherein the rollable optical fiber ribbon has width of about 1648 micro meter corresponding to 6 optical fibers,
wherein the rollable optical fiber ribbon has width of about 2172 micro meter corresponding to 8 optical fibers,

Relative size per claim 8, above.

Response to Arguments
Applicant’s arguments filed March 3, 2021 with respect to the outstanding claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection as different art is now applied to the rejected claims in light of Applicant’s amendment(s).
Ishikawa supplies the curing degree of which Applicant makes much.
Applicant appears to have three (3) arguments:
I.	the combination cited for rejection does not have the claimed degree of curing;
II.	Burek does not disclose some elements disclosed in the specification as originally filed; and
III. The Royka case requires examiner to find a teaching or suggestion for each and every claimed element and not to just “consider” such elements.
Regarding point I, Ishikawa addresses the degree of curing.
Regarding point II, the specification is not read into the claims (MPEP § 2145(VI)) and Burek is considered good for all it discloses (MPEP § 2123(I)).
Regarding point III and with regards to Applicant’s reliance on the Royka case to force examiner’s hand/mind in finding a teaching for each and every element, MPEP § 2143.03 cites In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. 
Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20200183110 A1 of June 11, 2020 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to ribbon cables and flexible materials for coats thereof having a variety of degrees of curing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 11, 2021